Case 2:18-cv-09293-MCA-LDW Document 61 Filed 04/09/20 Page 1 of 2 PageID: 1221




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 --------------------------------------------------X
 UNITED STATES OF AMERICA,

                       Plaintiff,                      Docket No.: 18-CV-9293-BRM-TJB

        -against-

 THE REAL PROPERTIES KNOWN AS

 50 RIVERSIDE BOULEVARD, UNIT 21B
 NEW YORK, NEW YORK ;

 2 RIVER TERRACE, UNIT 12J                                   NOTICE OF MOTION
 NEW YORK, NEW YORK;

 40 BROAD STREET, UNIT 20FG
 NEW YORK, NEW YORK ; and

 18 AND 19 COLTS GAIT LANE
 COLTS NECK, NEW JERSEY

                        Defendants in rem.
 --------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the annexed Memorandum of Law, the

 Petitioners, Paul Parmar, 21B One River Park, LLC, 2 River Terrace Apartment 12J,

 LLC, and Dioskouroi Kastor Polydeuces, LLC, shall move the Court, at a time and

 date to be set by the Court, for an order:

        1. Pursuant to Fed.R.Civ.P. 12(b)(6), dismissing the Complaint for failure to

            state a cause of action;
Case 2:18-cv-09293-MCA-LDW Document 61 Filed 04/09/20 Page 2 of 2 PageID: 1222




       2. Sanctioning Plaintiff for their knowing use of unlawfully obtained stored

          electronic communications and communications protected by the attorney-

          client privilege by dismissing the case, precluding any use of the stolen

          emails, and disqualification of counsel; and

       3. Such other and further relief as the Court deems appropriate.



                                       Respectfully submitted,



                                       Timothy C. Parlatore, Esq.
                                       Counsel for Defendant Paul Parmar
                                       One World Trade Center, Suite 8500
                                       New York, NY 10007
                                       212-679-6312
                                       212-202-4787 Facsimile
                                       timothy.parlatore@parlatorelawgroup.com
